Name: Council Regulation (Euratom, ECSC, EC) No 3608/93 of 20 December 1993 adjusting, with effect from 1 July 1993, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 29. 12. 93 Official Journal of the European Communities No L 328/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EC) No 3608/93 of 20 December 1993 adjusting, with effect from 1 July 1993, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communi ­ ties should be adjusted under the 1993 annual review, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in parti ­ cular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC, Euratom, ECSC) No 3947/92 (2) and in parti ­ cular Articles 63, 64, 65, 65a and 82 of the Staff Regula ­ tions, Annex XI to the Staff Regulations, and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1993 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : Grade Step 1 2 3 4 5 6 7 8 A 1 412 056 433 946 455 836 477 726 499 616 521 506 A 2 365 667 386 555 407 443 428 331 449 219 470 107 A 3/LA 3 302 840 321 110 339 380 357 650 375 920 394 190 412 460 430 730 A4/LA4 254 416 268 677 282 938 297 199 311 460 325 721 339 982 354 243 A5/LA5 209 757 222 183 234 609 247 035 259 461 271 887 284 313 296 739 A 6/LA 6 181 267 191 157 201 047 210 937 220 827 230 717 240 607 250 497 A7/LA7 156033 163797 171 561 179 325 187089 194 853 A8/LA8 137 999 143 565 B 1 181 267 191 157 201 047 210 937 220 827 230 717 240 607 250 497 B 2 157053 164416 171 779 179 142 186505 193 868 201 231 208 594 B 3 131 734 137 857 143 980 150 103 156 226 162 349 168 472 174 595 B 4 113941 119250 124559 129868 135 177 140486 145 795 151 104 B 5 101 847 106 144 110 441 114 738 CI 116 217 120 902 125 587 130 272 134 957 139 642 144 327 149 012 C 2 101 078 105374 109 670 113966 118262 122558 126854 131 150 C 3 94 293 97 972 101 651 105 330 109 009 112 688 116 367 120 046 C 4 85 196 88 648 92 100 95 552 99 004 102 456 105 908 109 360 C 5 78 560 81 779 84 998 88 217 D 1 88 780 92 662 96 544 100 426 104 308 108 190 112 072 115 954 D 2 80 949 84 397 87 845 91 293 94 741 98 189 101 637 105 085 D 3 75 344 78 569 81 794 85 019 88 244 91 469 94 694 97 919 D 4 71 041 73 955 76 869 79 783 (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) Oj No L 404, 31 . 12. 1992, p . 1 . No L 328/2 Official Journal of the European Communities 29 . 12. 93 (b)  Bfrs 6 1 80 shall be replaced by Bfrs 6 236 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 7 959 shall be replaced by Bfrs 8 031 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 14 219 shall be replaced by Bfrs 14 347 in the second sentence of Article 69 of the Staff Regula ­ tions and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 7 113 shall be replaced by Bfrs 7 177 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1993 : the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants is replaced by the following : Category Group Step 1 2 3 4 A I 193 463 217 427 241 391 265 355 II 140412 154093 167774 181 455 III 117 994 123 251 128 508 133 765 B IV 113 352 124 447 135 542 146 637 V 89 034 94 903 100 772 106 641 C VI 84 676 89 662 94 648 99 634 VII 75 790 78 368 80 946 83 524 D VIII 68 502 72 536 76 570 80 604 IX 65 968 66 888 67 808 68 728 Portugal 102,4 Culham 108,8 2. With effect from 1 July 1993, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries or towns listed below shall be as follows : Article 3 With effect from 1 July 1993 the fixed allowance referred to in Article 4 a of Annex VII to the Staff Regulations shall be :  Bfrs 3 743 per month for officials in Grade C4 or C5,  Bfrs 5 738 per month for officials in Grade CI , C2 or C3. Article 4 Pensions for which entitlement has accrued by 1 July 1993 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation. Article 5 With effect from 1 July 1993, '1 July 1992' in Article 63 (2) of the Staff Regulations shall be replaced by '1 July 1993'. Article 6 1 . With effect from 16 May 1993, the weighting appli ­ cable to the remuneration of officials and other servants employed in the countries or towns listed below shall be as follows : Belgium 100,0 Denmark 123,9 Germany (*) (except Berlin and Munich) 99,8 Berlin 113,0 Munich 110,6 Greece 83,2 Spain 93,5 France 116,1 Ireland 91,5 Italy (except Varese) 101,2 Varese 94,3 Luxembourg 100,0 Netherlands 101,6 Portugal 88,8 United Kingdom (except Culham) 103,8 Culham 94,2Berlin 114,2 Munich 111,7 Greece 94,1 Spain 114,3 Italy (except Varese) 122,8 (*) Without prejudice to the decisions to be taken by the Council following the Commission proposal of 10 September 1991 (SEC (91 ) 1612 final). 29 . 12. 93 Official Journal of the European Communities No L 328/3 3 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (') shall remain in force. Article 7 With effect from 1 July 1993, the table in Article 10 ( 1 ) of Annex VII to the Staff Regula ­ tions shall be replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar year A 1 to A 3 and LA 3 2 432 1 146 1 671 959 A 4 to A 8 and LA 4 to LA 8 and category B 2 360 1 070 1 602 836 Other grades 2 141 997 1 378 689 Article 8 With effect from 1 July 1993, the allowances for shiftwork laid down in Article 1 of Regu ­ lation (ECSC, EEC, Euratom) No 300/76 (2) shall be Bfrs 10 849, Bfrs 16 374, Bfrs 17 903 and Bfrs 24 409. Article 9 With effect from 1 July 1993, the amounts in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a weighting of 3,882198 . Article 10 This Regulation shall enter into force on the day following publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Council The President A. BOURGEOIS (') OJ No L 191 , 22. 7. 1988, p. 1 . (2) OJ No L 38, 13 . 2. 1976, p. 1 ; this Regulation was expanded by Regulaton (Euratom, ECSC, EEC) No 1307/87 (OJ No L 124, 13. 5 . 1987, p. 6) and last amended by Regulation (ECSC, EEC, Euratom) No 3761 /92 (OJ No L 383, 29 . 12. 1992, p. 1 ). (3) OJ No L 56, 4. 3. 1968, p. 8 ; this Regulation was last amended by Regulation (EEC, Euratom, ECSC) No 3761 /92 (OJ No L 383, 29. 12. 1992, p. 1 ).